Exhibit 10.22

Amendment/Supplemental Agreement

to the Project Loan Agreement

(the “Amendment Agreement”)

 

Borrower/Mortgagor :  

AGY Shanghai Technology Co., Ltd.

Registered Address :  

189 Kangwu Road, Kangqiao Industrial Zone, Shanghai

Postal Code :  

    201315

 

Principal Business Premises :  

189 Kangwu Road, Kangqiao Industrial Zone, Shanghai

Postal Code :  

    201315

 

Legal Representative (Person-in-charge) :  

Yongguo WU

  Fax :  

51980303

Bank of Basic Account :  

 

  Account No. :  

 

Contact Person :  

 

  Telephone :  

 

 

Lender/Mortgagee :   The Bank of Shanghai,  

Pudong Branch

Principal Business Premises :  

699 Zhangyang Road, Shanghai

  Postal Code :  

2001201

Legal Representative (Person-in-charge) :  

Jijin ZHU

  Fax :  

58205259

Contact Person :  

 

  Telephone :  

 

WHEAREAS :

1. The Borrower (/Mortgagor) and the Lender (/Mortgagee) entered into a Project
Loan Agreement (No. 201090463002) dated as of June 10, 2009 (the “Original
Contract”).

 

1 

Please note that the postal code stated in the Chinese version of this Amendment
Agreement is 20120, which is incorrect.



--------------------------------------------------------------------------------

2. The Borrower (/Mortgagor) and the Lender (/Mortgagee) entered into two
Amendment/Supplemental Agreements (No. 201090463002-1 and No. 201090463002-2) to
the Original Contract, dated as of September 21, 2011 (the “2011 Amendment
Agreements”).

The Borrower (/Mortgagor) and the Lender (/Mortgagee) hereby agreed that the
Original Contract shall be amended as follows:

 

  1. Section 7.2 of the Original Contract was amended by the 2011 Amendment
Agreements as follows:

For installment payments, the payment schedule is as follows:

 

Date

   RMB      USD      Date      RMB      USD  

2010-4-20

     650         100         2010-10-20         1500         100   

2011-4-20

     1700         100         2011-10-20         2500         100   

2012-4-20

     2600         100         2012-10-20         2800         100   

2013-4-20

     3500         100         2013-10-20         3500         50   

2014-4-20

     3470         50            

The payment schedule is hereby amended as follows:

 

Date

   RMB      USD      Date      RMB      USD  

2010-4-20

     650         100         2010-10-20         1500         100   

2011-4-20

     1700         100         2011-10-20         2500         100   

2012-7-31

     2600         100         2012-10-20         2800         100   

2013-4-20

     3500         100         2013-10-20         3500         50   

2014-4-20

     3470         50            

 

  2. Section 22 of the Original Contract is amended by inserting the following
sub-section:

 

  22.17. “Due to the uncertainty and the risk of the project restructuring, if
the Borrower’s refinancing did not make any substantive progress by May 31,
2012, the Lender has the right to accelerate the loan and declare the loan due
and payable immediately.”



--------------------------------------------------------------------------------

  3. Except for the above amendments, all of the other provisions of the
Original Contract shall remain the same and continue to be valid.

 

  4. This Amendment Agreement takes effect upon the execution by the respective
legal representative (person-in-charge) of both parties and stamping of their
respective official seals.

 

  5. This Amendment Agreement is an integral part of the Original Contract. This
Amendment Agreement is executed in four counterparts, two of which will be kept
by the Lender and the Borrower, respectively.

*    *    *    *    *

Signed and Stamped on April 19, 2012 (Signature on behalf of the borrower
illegible).